EXHIBIT FOR IMMEDIATE RELEASE Contact:Bruce A. Scott (504) 457-6220 GS FINANCIAL CORP. AND SHAREHOLDER GROUP ENTER INTO AGREEMENT Metairie, Louisiana, April 6, 2009 – GS Financial Corp. (Nasdaq: GSLA) (the "Company") and its wholly owned subsidiary, Guaranty Savings Bank (the "Bank") have entered into a Shareholder Agreement (the "Agreement") with Philip J. Timyan, Riggs Qualified Partners, LLC, FJ Capital Long/Short Equity Fund LLC and Martin S. Friedman (collectively, the "Shareholders" and individually, a "Shareholder"). Under the terms of the Agreement, the Shareholders have, among other things, withdrawn their nominations of three directors to the Board of Directors of the Company (the "Board") and agreed to amend their Schedule 13D previously filed with the Securities and Exchange Commission.In accordance with the terms of the Agreement, the Company and the Bank, among other things, have appointed Mr.
